DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1 (in part), drawn to compounds of Clav 2 and Clav 5; claims 5- 8 (in part) drawn to a composition of at least one of the compounds Clav 2 and Clav 5; claims 11-13 (in part) drawn to a dosage form comprising the composition of the compounds of Clav 2 and Clav 5; claims 14 and 16 (in part), drawn to a kit or device comprised of at least one compound of Clav 2 or Clav 5; and claims 21 - 29, drawn to an in vitro method of determining a response to clavulanic acid in an isolated biological sample using at least one compound of Clav 2 and Clav 5; and election of the species 1, Clav 2,  in the reply filed on January 27, 2021 is acknowledged.
Elected species 1: Clav 2 appeared to be allowable, as such, the search and examination was extended to non-elected species: 2, Clav 5.  Species 2: Clav 5 appeared to be allowable, as such, the search and examination was extended to species 3, Clav 6.  The species: Clav 6 was found, thus the search was stopped.
The provisional election of species was given effect.  The search was limited to the elected species and the non-elected species above.  Claims drawn to the species patentability distinct from the elected species where held withdrawn from further consideration.

Status of Claims
Claims 1, 2, 5 – 8, 11 – 14, 16 and 21 - 29 are pending.
Claims 3, 4, 9, 10, 17 – 20 and 30 have been canceled
Claims 1, 5 – 7, 11 – 14, 16 and 21 - 29 are rejected.
Claims 2, 8 and 21 are objected.
Information Disclosure Statement
The references cited in the PCT international search report by the International Search Authority of the Oficina Espanola De Patentes Y Marcas  have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 21 is objected to because of the following informalities:  in line 2 there are too many “an”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dubowchik et al. ((Biorganic & Medicinal Chemistry Letters, vol. 3, no. 10, 1993).
The rejected claims cover, inter alia, the compound of Clav 6, formula (IVa):

    PNG
    media_image1.png
    133
    204
    media_image1.png
    Greyscale
, wherein R1 and R2, together with the N atom to which they are bound, forms a heterocyclic group with 4 to 7 carbon atoms.  Also, the heterocyclic compound attached may be substituted with one or more oxo groups, and where R3 is an alkyl group having 1 to 6 carbon atoms.
Claims 5 and 6 disclose the compound of Clav 6 in a composition.
However, Dubowchik discloses compound 8 on page 1967,

    PNG
    media_image2.png
    67
    111
    media_image2.png
    Greyscale
.  The compound is part of a compositon.
The difference between Dubowchik and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this 
However, based on the above, Dubowchik teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 11 – 14, 16 and 21 – 29 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for Clav 2 and Clav 5 in a dosage form comprising a composition, in a kit or device for performing a basophil activation test (BAT), and in a method for in vitro determining a response to clavulanic acid in an isolated biological sample; does not reasonably provide enablement for Clav 6  in a dosage form comprising a composition, in a kit or device for performing a basophil activation test (BAT), and in a method for in vitro determining a response to clavulanic acid in an isolated biological sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the scope of the claims:
The nature of the claims are drawn to the compounds of Clav 2, Clav 5 and Clav 6.
The scope of the invention in the claims compounds of Clav 2, Clav 5 and Clav 6 are in composition with pharmaceutically acceptable excipient or vehicle or both.  The scope of the invention that composition comprised of Clav 2, Clav 5 and Clav 6 can be 
(3) The state of the prior art:  The stated of the prior art is such that Clav 2, Clav 5 appear to be free of the prior art.
The stat of the prior art as it relates to Clav 6 is such that it is disclosed in Dubowchik as compound 8.
(4) The predictability or unpredictability of the art:
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below: 
It is noted that the pharmaceutical art is unpredictable, requiring each 
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
(5) The relative skill of those in the art:
The relative level of skill possessed by one of ordinary skill in the art or medical research is relatively high, as a majority of lead investigators directing scientific 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for Clav 2 and Clav 5 in a dosage form comprising a composition, in a kit or device for performing a basophil activation test (BAT), and in a method for in vitro determining a response to clavulanic acid in an isolated biological sample.  This is based on the data in Figure 3, 5, 6 and 7 when Basophil activation test were performed using Clav 2 and Clav 5. 
However, the specification does not provide guidance or data to show that  Basophil activation teste were performed using Clav 6.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the amount of BAT testing done with CLAV 2 and 5 and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Allowable Subject Matter
Compounds Clav 2 and Clav 5 are considered novel and unobvious because none of the prior art of record teaches or suggest a motivation for the compounds.  
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622